Citation Nr: 0206690	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1993.

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.  

In February 2000, the Board remanded the issue listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denial.  
 
The Board observes that in addition to remanding the issue 
listed above, its February 2000 decision included a decision 
on the merits as to another issue on appeal at that time, and 
that decision is final.  See 38 C.F.R. § 20.1100 (2001).  
Accordingly, the issue of entitlement to a temporary and 
total evaluation pursuant to 38 C.F.R. § 4.30, based on the 
need for convalescence following left knee arthroscopy in 
September 1997 will be addressed no further herein.


FINDING OF FACT

The veteran's residuals of a left knee injury are manifested 
by complaint of minimal pain; and objective clinical findings 
of full range of motion from 0 to 140 degrees, no limp, 
normal posture, no muscle atrophy, weakness, or weakened 
movement, no effusion, no abnormal movement or instability, 
no excess fatigability, no incoordination, no arthritis shown 
on recent x-ray, and no other functional limitations.


CONCLUSION OF LAW

The criteria for a higher disability rating for residuals of 
a left knee injury have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a left knee 
injury.  

In the interest of clarity, the Board will briefly discuss 
the relevant law and VA regulations pertaining to the issue 
on appeal, and will then review the factual background of 
this case, analyze the veteran's claim, and render a 
decision.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to an 
increased rating for residuals of a left knee injury has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the October 1997 rating decision, the February 1998 statement 
of the case (SOC), and by the March 2001 SSOC, and also by 
means of a detailed July 2001 letter to the veteran, which 
notified him of specific requirements of the VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's February 2000 
remand the veteran underwent a VA examination, the results of 
which are reported below.  The veteran identified treatment 
records in his March 1997 claim.  The RO requested and 
obtained these records, and has obtained updated records on 
several occasions since then.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Several statements from the veteran as well as 
written briefs from his representative are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans Appeals) has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2001).

Specific schedular criteria 

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001), limitation of flexion of the leg, read as follows:
30% Flexion limited to 15 degrees
20% Flexion limited to 30 degrees
10% Flexion limited to 45 degrees
0% Flexion limited to 60 degrees

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg, read as follows:
50% Extension limited to 45 degrees
40% Extension limited to 30 degrees
30% Extension limited to 20 degrees
20% Extension limited to 15 degrees
10% Extension limited to 10 degrees
0% Extension limited to 5 degrees

See also 38 C.F.R. § 4.71, Plate II (2001) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a June 1995 rating decision, the RO granted service 
connection for the veteran's residuals of a left knee injury, 
with a 10 percent rating, effective from March 27, 1995.  

Outpatient treatment reports from October 1996 to September 
1997 show ongoing evaluation of left knee complaints.  An x-
ray report from December 1996 shows no bone or joint disease, 
and no soft tissue calcification.  An MRI report from January 
1997 produced an impression of probable tear in the mid body 
of the medial meniscus.  A February 1997 progress note 
reflects physical examination of the left knee revealed 
anterior laxity and tenderness over the posterior joint line 
with meniscal bulge.

In March 1997, the RO received the veteran's claim for an 
increased rating.  

Outpatient treatment reports from September 1997 to December 
1997 show ongoing follow-up treatment and evaluation for the 
veteran's residuals of a left knee injury.  A September 1997 
report shows an arthroscopic procedure was performed which 
showed meniscal wear of the left knee, and that no anterior 
cruciate ligament tear was shown.  A December 1997 report 
shows post-surgical follow-up care.  The veteran stated that 
his knee pain still bothered him, but wasn't "as bad."  The 
veteran reported that he was not doing as much walking on his 
new job, which had helped.

The report of a September 1997 VA examination conducted 2 
weeks after the veteran's left knee procedure shows 
complaints of soreness, stiffness, and swelling.  Objective 
findings show swelling and a limp, but no atrophy.  Flexion 
was restricted to 90 degrees.  The veteran was unable to 
squat or walk on his toes.  X-rays showed minimal peaking of 
the tibial spines reflecting early arthritis.  The examiner 
diagnosed internal derangement of the left knee, status post 
operative.

In an October 1997 rating decision, the RO continued the 10 
percent rating assigned the veteran's residuals of a left 
knee injury.  The veteran disagreed with the October 1997 
rating decision in December 1997, and initiated this appeal.  
The RO issued an SOC in February 1998, and the veteran 
perfected his appeal with the timely filing of his 
substantive appeal (VA Form 9) in August 1998.  

In February 2000, the Board remanded this case for further 
evidentiary development.

The report of a December 2000 VA fee basis examination shows 
the veteran's complaint of pain, described as rare.  He 
denied having locking, giving way, or significant mechanical 
symptoms.  Findings included full range of motion from 0 to 
140 degrees, with mild pain on rotation of the knee, 
described as minimal.  There was no effusion.  The veteran 
had normal posture with no limp, no muscle atrophy, weakness 
or weakened movement.  There was no excess fatigability, no 
incoordination, and no abnormal movement or instability.  
There were no other functional limitations.  X-rays showed no 
evidence of arthritis.  The examiner diagnosed knee 
impairment.  The examiner stated that there was nothing to 
suggest a change in the veteran's disability status, and he 
expected the condition to remain stable without changes.  The 
veteran did not describe any flare-ups of pain.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

(i.)  Assignment of diagnostic code 

The RO rated the veteran's service-connected residuals of a 
left knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 
5024 [tenosynovitis], which is rated on the basis of 
limitation of motion of the part affected, as arthritis.  
Thus, ratings are by analogy to Diagnostic Codes 5260 [leg, 
limitation of flexion] and 5261 [leg, limitation of 
extension]. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

After review of the evidence and consideration of the 
functions affected, the anatomical localization, and the 
symptomatology associated with the veteran's residuals of a 
left knee injury, the Board finds that the veteran is 
properly rated under Diagnostic Code 5024 [tenosynovitis], by 
analogy to diagnostic codes related to limitation of motion 
of the leg.  The evidence shows that the veteran's disability 
is primarily manifested by complaints of pain associated with 
rotation of his knee.  Anterior laxity of the left knee was 
reported on an isolated occasion in a February 1997 progress 
noted.  As there is no evidence of recurrent subluxation or 
lateral instability, a rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, knee impairment due to recurrent 
subluxation and lateral instability, is not appropriate.  The 
Board also notes the absence of the pertinent symptomatology 
criteria to rate under the other diagnostic codes related to 
the knee on the basis of ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or acquired genu 
recurvatum.  38 C.F.R. § 4.71a, 5256, 5258, 5259, 5262, 5263 
(2001).

(ii.)  Schedular evaluation

Considering the evidence of record, and the diagnostic code 
selected, the Board finds that the veteran's residuals of a 
left knee injury are properly assigned a 10 percent rating.  
The veteran's symptomatology consists of mild pain associated 
with rotation of the left knee.  This pain is described as 
minimal, and as not occurring every day.  The evidence shows 
full range of motion from 0 to 140 degrees, no limp, normal 
posture, no muscle atrophy, weakness or weakened movement, no 
effusion, no abnormal movement or instability, no excess 
fatigability, no incoordination, no arthritis on the most 
recent x-ray, and no other functional limitations.

Under the criteria of Diagnostic Codes 5260 and 5261, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees is required in order to receive a 20 
percent evaluation.  Range of left knee motion was noted to 
be 0 to 140 degrees on VA examination in December 2000.  The 
previous measurement was taken in September 1997, 2 weeks 
after surgery on the knee, and therefore not reflective of 
his overall level of disability; however, even at that time, 
the veteran demonstrated flexion to 90 degrees.

As is evident from the above, the overall range of motion 
findings show no current limitation of left knee extension or 
flexion.  Therefore, an evaluation in excess of 10 percent is 
not warranted for the veteran's residuals of a left knee 
injury under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 or 5261.

The Board notes the veteran's specific contention that the 
condition of his knee has increased in severity since the 10 
percent rating was initially awarded; however, the findings 
of the most recent December 2000 VA examination do not 
support this.  The examiner noted that there was nothing to 
suggest a change in the veteran's disability status and that 
he expected the condition to remain stable without changes.  
Based on this opinion and the objective findings rendered 
during the examination, the Board finds that there is no 
showing that the veteran's disability has increased in 
severity.

As noted above, evidence indicating early arthritis was noted 
on the September 1997 VA examination, but was not shown on 
the December 2000 VA examination.  However, even conceding 
the presence of arthritis in the veteran's knee, the Board 
notes that the diagnostic code for rating osteoarthritis 
provides that arthritis, when established by x-ray evidence, 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved, 
and when limitation of motion of the specific joint or joints 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  A knee is a 
major joint.  See 38 C.F.R. § 4.45(f) (2001).  As the 
veteran's symptoms are currently rated on the basis of 
limitation of motion, and as his disability is already 
assigned a 10 percent rating, the Board finds that a rating 
higher than 10 percent would not result under this provision.  

The Board also notes that VA General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability.  A subsequent VA 
General Counsel opinion, VAOPGCPREC 9-98, indicated in a 
footnote that a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.

However, as noted above, the veteran's symptoms do not 
include subluxation or lateral instability, so as to warrant 
a rating under Diagnostic Code 5257 (knee, other impairment).  
Therefore, a separate rating for knee instability under these 
provisions can not be awarded.

(iii.)  De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2001).  See DeLuca, supra.  The December 
2000 VA examiner's opinion found that pain associated with 
motion of the veteran's left knee was mild, and only occurred 
occasionally on rotation.  Additional limitation of motion 
due to pain was not identified.  Moreover, the examiner found 
no objective clinical evidence of functional loss due to 
weakness, fatigue or incoordination.  The veteran has pointed 
to no manifestations of his disability which would allow for 
the assignment of additional disability under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2001).  Accordingly, the Board finds 
insufficient evidence to warrant a higher disability 
evaluation on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).

(iv.)  Extraschedular rating

In the SOC dated February 1999, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected residuals of a left knee injury.  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the veteran's claims file reveals that in 
December 1997, the veteran reported that his new job involved 
less walking, which was better for his disability, and 
resulted in his pain not being "as bad."  The veteran did 
not report an inability to perform his job related duties.  
The evidence from the December 2000 VA examination indicates 
that the veteran's condition has improved since then.  The 
veteran has not indicated, nor has he presented evidence to 
support the premise that his service-connected residuals of a 
left knee injury result in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery.  The Board has been unable 
to identify any other factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed to 
none.  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected residuals of a left knee 
injury.  The veteran's claim is accordingly denied.

ORDER

The schedular criteria not having been met, the claim of 
entitlement to a higher rating for residuals of a left knee 
injury is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

